Citation Nr: 1756433	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-33 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral peripheral neuropathy in the upper and lower extremities as secondary to service-connected diabetes mellitus, type 2.  

2. Entitlement to an increased evaluation in excess of 10 percent for service-connected hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in October 2015, the Veteran withdrew his request for a video conference hearing before a Veterans Law Judge.  As the Veteran withdrew his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e).

The Board recognizes that the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) has been raised.  However, a February 2017 rating decision shows that the RO is currently working on the issue.  Therefore, the Board will not address it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

1. Entitlement to service connection for bilateral peripheral neuropathy in the upper and lower extremities.  

Subsequent to the issuance of the October 2013 Statement of the Case (SOC), the most recently issued SOC on file, additional VA medical records that include private treatment records from Dr. J. W. G. that pertain to the Veteran's peripheral neuropathy and an April 2017 VA peripheral neuropathy examination report, were added to the claims file.  However, a Supplemental Statement of the Case (SSOC) was not issued after the additional evidence was obtained.  Moreover, there is no basis for a waiver of RO consideration of the additional evidence under 38 C.F.R. § 20.1304 because the new evidence was not submitted by the Veteran.  

Accordingly, pursuant to 38 C.F.R. § 19.31, the issues of entitlement to increased ratings for bilateral peripheral neuropathy in the upper and lower extremities must be remanded for the issuance of an SSOC.  See 38 38 C.F.R. § 19.31.  


2. Entitlement to an increased evaluation in excess of 10 percent for service-connected hearing loss.

Next, the Veteran last underwent a VA examination for his service-connected hearing loss in January 2012.  However, the record reflects that since the January 2012 VA hearing examination was performed, the level of the Veteran's bilateral hearing loss has increased.  See December 6, 2016 VA medical treatment record (noting in the section for a review of systems that the Veteran has experienced a "change in hearing"); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that a new VA examination is necessary to ascertain the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issues of entitlement to an increased rating for bilateral peripheral neuropathy in the upper and lower extremities.  

2. Provide the Veteran with an appropriate examination to determine the severity of his hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is to be provided access to virtual VA and VBMS and must specify in the report that these records have been reviewed.  The examiner should note in the examination report that the electronic claims folder and the remand have been reviewed.

The examiner should discuss the current severity of the Veteran's hearing loss, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

3. After readjudication, if any of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


